State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: August 25, 2016                   107137
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

TERRY MACON, Also Known as
   TENNESSEE,
                    Appellant.
________________________________


Calendar Date:   August 18, 2016

Before:   Garry, J.P., Egan Jr., Devine, Mulvey and Aarons, JJ.

                             __________


     Salvatore Adamo, Albany, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


Garry, J.P.

      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered February 4, 2014, convicting defendant
upon his plea of guilty of the crime of criminal sale of a
controlled substance in the third degree.

      In satisfaction of a four-count indictment, defendant
pleaded guilty to criminal sale of a controlled substance in the
third degree and waived his right to appeal. He was thereafter
sentenced, in accord with the terms of the plea agreement, to
five years in prison, to be followed by two years of postrelease
supervision. Defendant now appeals.
                              -2-                  107137

      Initially, we note that defendant's waiver of the right to
appeal was valid. County Court explained that this right was
separate from the other rights that defendant was forfeiting by
pleading guilty and defendant communicated his understanding. He
then proceeded to execute a detailed written waiver in open court
after reviewing it with counsel. Thus, defendant is foreclosed
by his valid waiver from challenging the severity of the sentence
(see People v Miller, 137 AD3d 1485, 1485 [2016]; Matter of
Rushlow, 137 AD3d 1482, 1483 [2016]).

      Defendant also challenges the voluntariness of his guilty
plea. Although it is not precluded by his valid waiver of the
right to appeal, this claim has not been preserved for our
review, as the record does not reveal that he made an appropriate
postallocution motion (see People v Blair, 136 AD3d 1105, 1106
[2016], lvs denied 27 NY3d 1066, 1072 [2016]; People v Walker,
135 AD3d 1244, 1244-1245 [2016]). Notably, defendant did not
make any statements during the plea colloquy that cast doubt upon
his guilt and thus trigger the narrow exception to the
preservation requirement (see People v Lopez, 71 NY2d 662, 665
[1988]; People v Walker, 135 AD3d at 1245). Further, defendant's
claim of ineffective assistance of counsel implicates the
voluntariness of his guilty plea and, although it also survives
his appeal waiver, likewise has not been preserved for our
review, for the reason noted above (see People v Hughes, 134 AD3d
1301, 1302 [2015], lv denied 27 NY3d 966 [2016]; People v Bethea,
133 AD3d 1033, 1034 [2015], lv denied 27 NY3d 992 [2016]).

     Egan Jr., Devine, Mulvey and Aarons, JJ., concur.


     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court